



Exhibit 10.24
GROUP SEPARATION AGREEMENT AND RELEASE SEPTEMBER 2017 SEVERANCE PROGRAM


THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is entered into by and
between Actuant Corporation and its parent, subsidiary, and affiliate entities
(collectively the “Corporation”), and Theodore Wozniak, an individual
(“Employee”) (collectively, the “Parties”) and in connection with the September
2017 Severance Program (“Program”).


RECITALS


WHEREAS, Employee is the Executive Vice President, Business Development of the
Corporation; and


WHEREAS, Corporation and Employee desire to enter into this Agreement in
connection with Employee’s termination of employment.


NOW, THEREFORE, in consideration of the promises contained herein and for good
and valuable consideration, the sufficiency of which is acknowledged, the
Parties agree as follows:


AGREEMENT


1.Recitals. The foregoing recitations are true, correct, and incorporated
herein.


2.Separation of Employment. Employee will remain Executive Vice President -
Business Development until January 1, 2018 (the “Separation Date”). Employee
will receive the final paycheck for wages earned by Employee through the
Separation Date on the first payroll date following the Separation Date. This
final paycheck will include payment for four (4) weeks of accrued but unused
vacation.


3.Resignation of all Officer and Director Positions. Employee resigns any and
all officer and/or director positions Employee holds for the Corporation and its
subsidiaries effective on the Separation Date, unless the Corporation determines
otherwise. Employee shall willingly cooperate with the Corporation’s reasonable
requests to effectuate Employee’s resignation, including executing resignation
letters, should additional information and/or execution of documents be
necessary or desirable.


4.Severance Payments. The Corporation will pay Employee fifty-two (52) weeks of
severance pay, totaling Four Hundred Fifteen Thousand and 00/100 Dollars
($415,000) (“Severance Payment”), subject to all applicable payroll taxes and
withholdings. Corporation will pay the Severance Payment in a lump sum on the
Corporation’s March 9, 2018 payroll date. This Severance Payment is made in lieu
of any other agreement or policy which may convey any right to Employee to
severance pay, including any Corporation severance policy. Employee shall have
no right to any severance other than outlined in this Agreement. The “Severance
Period” is the twelve (12) month period following the Separation Date.


5.Bonus Pay. The Corporation will pay Employee a fiscal year 2017 bonus based on
consolidated Actuant results (the “Bonus Payment”). The Bonus Payment will be
determined consistent with the executive bonus plan described in the proxy. The
Bonus Payment, subject to all applicable payroll taxes and withholdings, shall
be payable on the same payment schedule as all other US employees, but in no
event later than December 31, 2017. Employee will not be eligible for any Bonus
Pay in fiscal year 2018 and beyond.


6.Equity Awards. The treatment of Employee’s outstanding equity awards shall be
as follows:


(a)Stock Options. All outstanding stock options held by Employee on the
Separation Date shall become fully vested as of the Separation Date, and each
stock option shall be exercisable until the tenth anniversary of its date of
grant.





--------------------------------------------------------------------------------







(b)Restricted Stock and Restricted Stock Units. All outstanding shares of
restricted stock and Restricted Stock Units (“RSU’s”) held by Employee on the
Separation Date, shall become fully vested as of the Separation Date.


Equity Vehicle
Treatment
# of Shares
Stock Options
All unvested options vest on the Separation Date.
38,135
RSUs
All unvested RSUs vest on the Separation Date.
32,771
Matching RSUs
All unvested Matching RSUs vest on the Separation Date.
884



7.Supplemental Executive Retirement Plan; Deferred Compensation Plan. No further
contributions will be made to Employee’s account in the Corporation’s
Supplemental Executive Retirement Plan (“SERP”) with respect to any period after
the Separation Date, it being agreed that Corporation will make a company
contribution to the Employee’s account in the SERP for the plan year ending
August 31, 2017, and that Employee’s account in the SERP will be vested on the
Separation Date. No further contributions will be made to Employee’s account in
the Corporation’s Deferred Compensation Plan (“DCP”) with respect to any period
after the Separation Date, it being understood that Corporation will make a
non-qualified core and restoration contribution for Employee for the plan year
ending August 31, 2017 and that Employee’s account in the DCP is fully vested.
Payments under the SERP will be made in accordance with the terms thereof.
Payments under the DCP, including disposition of RSU deferrals, will be made
pursuant to the terms of the DCP and the deferral elections thereunder. Employee
will remain a participant in the SERP and the DCP until all distributions owing
to him thereunder have been made to him. For the avoidance of doubt, any amounts
held for Employee’s benefit in the Deemed Interest Crediting Option (as defined
in the DCP) shall continue to accrue interest at the Deemed Interest Rate (as
defined in the DCP) until such amounts are distributed to Employee in accordance
with the DCP terms and his elections thereunder. In the interests of clarity,
payments will not commence to Employee until he has had a “separation from
service” from the Company as defined in Treas. Reg. §1.409A-1(h).


8.Transition Bonus. The Corporation will pay Employee a transition bonus of One
Hundred Thousand and 00/100 dollars ($100,000), payable in a lump sum, and
subject to all applicable payroll taxes and withholdings (the “Transition
Bonus”). This payment will be made on the first payroll date that occurs after
February 22, 2018, given that Employee has agreed to provide transitional
assistance as set forth in Section 19 hereof.


9.Additional Lump Sum. Employee will be paid the sum of Sixteen Thousand One
Hundred Fifteen and 00/100 Dollars ($16,115.00) for payment of insurance
premiums or such other use as Employee determines (the “Benefit Bonus”). This
amount shall be subject to applicable tax withholdings, and will be paid in a
lump sum on the first payroll date that occurs after February 22, 2018.


10.Other Severance Benefits. Except as provided herein, Employee’s eligibility
for coverage under the qualified or nonqualified retirement and benefit plans of
the Corporation, as may be applicable, will end on the Separation Date. More
specifically, Employee is not eligible to participate in any Corporation bonus
plan except as otherwise outlined in this Agreement. To the extent provided for
under the terms of certain benefit plans, Employee’s benefits may continue until
the end of the month during which Employee’s employment terminates, or longer,
depending on Employee’s eligibility to continue such benefits at Employee’s own
expense pursuant to the terms of the applicable plans or federal and state law.
Notwithstanding the foregoing, (a) nothing in this Agreement shall reduce or
eliminate vested rights or benefits under any retirement plan (qualified or
nonqualified), medical plan or any other employee welfare benefit plan,
(b) Employee will qualify for an executive physical during the Severance Period
as if he had remained an officer of the Corporation, and (c) the Corporation
will pay to relocate Employee to Charlotte, NC.


11.Stock Transactions. Employee agrees that as a former executive of the
Corporation, he may be





--------------------------------------------------------------------------------





subject to insider trading restrictions and guidelines for six (6) months
following the Separation Date, including 401(k) transactions, sales of stock,
and transactions with regard to stock options. During this period, all stock
transactions must be approved by the Executive Vice President and Chief
Financial Officer, Rick Dillon.


12.Compliance with Section 409A.    The Severance Payment, Transition Bonus, the
Benefit Bonus are intended to be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
Regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
Regulation §1.409A-1(b)(4), and for such purposes, each installment of the
Severance Payment or any other installment payment to Employee under this
Agreement shall be considered a separate payment. The treatment of equity awards
under subsections (a) and (b) of Section 6 of this Agreement is intended to be
exempt from Section 409A. Notwithstanding any other provisions of this Agreement
to the contrary and to the extent applicable, it is intended that this Agreement
be exempt from or otherwise comply with the requirements of Section 409A, and
this Agreement shall be interpreted, construed and administered in accordance
with this intent, so as to avoid the imposition of fines, penalties, taxes or
other monetary consequences on Employee pursuant to Section 409A. However, the
Corporation shall not have any liability to Employee, Employee’s beneficiaries
or otherwise if this Agreement or any amounts paid or payable hereunder are
subject to the additional tax and penalties under Section 409A. The Parties
agree that if any payment, distribution or other benefit under this Agreement
fails to satisfy the requirements of Section 409A and an amendment would be
effective for purposes of Section 409A in order to avoid any fines, penalties,
taxes or other monetary consequences, they will agree to an amendment to comply
with Section 409A so long as it does not increase the liability of the
Corporation under this Agreement. Such amendment shall be retroactive to the
extent permitted by Section 409A. For purposes of any provision of this
Agreement providing for the payment of any amounts or benefits subject to
Section 409A, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” within the meaning of Section
1.409A-1(h) of the Treasury Regulations promulgated under Section 409A.
Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute non‑exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Agreement by reason of Employee’s termination during a period in which he is a
Specified Employee (as defined below), then the amount of such non‑exempt
deferred compensation that would otherwise be payable during the six-month
period immediately following Employee’s termination of employment will be
accumulated and Employee’s right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of Employee’s death or the
first day of the seventh month following Employee’s termination of employment,
whereupon the accumulated amount will be paid or distributed to Employee and the
normal payment or distribution schedule for any remaining payments or
distributions will resume. For purposes of this Agreement, the term “Specified
Employee” has the meaning of “specified employee,” as such term in Section 409A
of the Code and the final regulations thereunder.


13.General Release by Employee. Employee, for himself, his successors,
administrators, heirs, and assigns, hereby releases the Corporation, all of its
related and affiliated entities, and all of their respective current and former
officers, directors, shareholders, managers, employees, attorneys, agents,
successors, heirs, assigns, and insurers (“Released Parties”) from any and all
claims for sums of money, accounts, claims for attorneys’ fees, costs or
expenses, causes of action, demands, damages, obligations, promises, agreements,
controversies, suits, rights, losses, debts, or liabilities of any kind or
character whatsoever (“Claims”), whether known or unknown, which Employee has,
had, or might have been able to assert or make based on any action, omission, or
conduct of any kind on the part of the Released Parties from the beginning of
time up to Employee’s execution of this Agreement.


Without limiting the generality of the foregoing, this Release specifically
applies to:


(a)
Any and all Claims for wrongful discharge, misrepresentation, defamation,
fraudulent concealment, negligent supervision, negligent or intentional
infliction of emotional distress, tortious interference with contractual
relations, restitution, payment of monies such as wages, vacation pay, and other
paid time, payment of attorneys’ fees or costs,






--------------------------------------------------------------------------------





outrageous behavior, breach of express or implied contract, promissory estoppel,
breach of fiduciary duty, violation of corporate bylaws or corporate governance
documents, violation of statute, breach of the implied duty of good faith, or
under any other theory of recovery; and


(b)
Any and all Claims under or pursuant to the Americans with Disabilities Act, the
Age Discrimination in Employment Act (which protects persons 40 and over against
age discrimination), Title VII of the Civil Rights Act of 1964, as amended, the
Genetic Information Nondiscrimination Act of 2008, the Family and Medical Leave
Act, the Equal Pay Act, the Reconstruction Era Civil Rights Acts, United States
Executive Orders 11246 and 11375, 42 U.S.C. § 1981, as amended, and § 1985, the
Occupational Safety and Health Act, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Employee Retirement Income Security Act of 1974,
the Fair Labor Standards Act, federal, state, or local wage payment laws,
federal, state, or local whistleblower laws, federal, state, or local family
and/or medical leave laws, or any other federal, state, or local law, statute,
ordinance, rule, regulation, or executive order relating to employment and/or
discrimination in employment, and/or any Claims to attorneys’ fees or costs
thereunder.

Further, Employee confirms that, as of the date of this Agreement, Employee has
not suffered any on-the-job or work-related accident, injury, occupational
disease, or disability, whether temporary, permanent, partial, or total.


In addition to the above release, Employee promises not to sue any Released
Party in court. This is different from the general release above. Besides
releasing claims covered by that general release, Employee agrees never to sue
Released Parties for any reason covered by that release. Despite this promise
not to sue however, Employee may file suit to enforce this Agreement or to
challenge its validity under the ADEA or the Older Workers’ Benefit Protection
Act (“OWBPA”), which he may do without penalty under this Agreement. If Employee
sues any Released Party in violation of this Agreement, Employee will be
required to pay Released Parties’ reasonable attorneys’ fees and other
litigation costs incurred in defending such claims.


This Section 13 is essential and material to this Agreement and without such
general releases, no agreement would have been reached by the Parties.


Notwithstanding the foregoing or anything else in this Agreement, this Agreement
shall not preclude Employee from filing a complaint or charge with any
governmental agency, or from participating in an investigation by a governmental
agency, or from reporting possible violations of law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, to the extent Employee’s right to do so is not subject to
waiver. This Agreement also does not waive or release (i) any claims that
Employee might have that arise after Employee’s execution of this Agreement;
(ii) Employee’s right to enforce the terms of this Agreement; (iii) any rights
which cannot be waived as a matter of law; (iv) any rights or claims for
indemnification or advancement of expenses Employee may have under applicable
laws, under the applicable constituent documents (including bylaws and articles
of incorporation) of Corporation, under any applicable insurance policy the
Corporation may maintain, or any other agreement Employee may have with the
Corporation relating to his service as a Director and/or Officer (as such terms
are defined in the Corporation’s bylaws as in effect on the Separation Date);
(v) vested rights or benefits under any Corporation retirement plan (qualified
or nonqualified), medical plan or any other welfare benefit plan, the SERP or
the DCP; or (vi) vested rights or benefits under any Corporation equity plan or
associated grant agreements.


14.Claims Released Include Age Discrimination Claims. Without limiting the scope
of this Release in any way, Employee also certifies that this Release
constitutes a knowing and voluntary waiver of any and all rights or claims that
exist or that Employee has or may claim to have under the Federal Age
Discrimination in Employment Act (“ADEA”), as amended by the Older Workers
Benefit Protection Act of 1990





--------------------------------------------------------------------------------





(“OWBPA”), which is set forth at 29 U.S.C. §§ 621, et seq. This Release does not
govern any rights or claims that may arise under the ADEA after the date this
Agreement is signed by Employee.


15.No Pending Claim/Release Condition. As of the date of this Agreement,
Employee has no work-related current charge, complaint, grievance or other
proceeding pending against the Released Parties before any local, state or
federal agency or court.


16.Persons Eligible for Program. Employee understands that he is being
terminated as part of the September 2017 Severance Program. The “unit”
considered in the Program consisted of executive vice presidents. Hereafter, the
unit considered will be referred to as the “Considered Group.” The employees
eligible for the severance pay under the Program are the employees in the
Considered Group.


The employees actually selected for the severance pay under this Program are
those employees in the Considered Group whose employment is being terminated. To
actually receive the severance pay under the Program, they must timely sign and
not revoke this Agreement according to the timeline described below.


Employee understands that Sections 17 and 18 below describe the applicable
timelines within which Employee must elect to receive the severance payment
provided for in this release. Employee also acknowledges that on the Separation
Date, he was provided with Appendix A, which is a list, categorized by job title
and age, of: (a) employees who were selected for the Program and who have been
or will be offered severance benefits in exchange for signing a release; and (b)
those employees who were not selected for the Program.


Decisions about who would be retained and who would be separated as part of the
Program were made based on the Company’s determination as to need for the
individual’s position, future planning needs, and salary grade.


17.Opportunity to Consider this Agreement; Consultation with Attorney. Employee
is hereby being offered forty-five (45) calendar days following the date he
received this Agreement to consider this Agreement. Employee is hereby advised
in writing to consult with an attorney before signing this Agreement and has
done so or has had the opportunity to do so.




18.Time to Revoke. After Employee signs this Agreement, Employee has seven (7)
days to revoke it by providing written notice to Andre Williams, Executive Vice
President Human Resources Actuant Corporation, N86 W12500 Westbrook Crossing,
Menomonee Falls, WI 53051. This Agreement, and Employee’s entitlement to the
consideration identified in this Agreement, are not effective or enforceable
until the revocation period expires. If Employee revokes this Agreement,
Employee will not receive the consideration identified herein.


19.Transition Assistance During Severance Period. During the Severance Period,
Employee will provide reasonable cooperation and assistance with transitional
issues to the Corporation, at reasonable times and places and in reasonable
amounts as agreed by both Parties, taking into account other demands on
Employee’s time, including work-related obligations from subsequent employment.
The Corporation acknowledges and agrees that Employee may provide services
remotely from his home or work location. These transitional assistance services
shall be provided without additional payment to Employee beyond the Severance
Payment and other benefits outlined in this Agreement except for reimbursement
of pre-approved (in writing) reasonable expenses, including without limitation
any travel costs incurred by Employee traveling to and from his home or work
location on Corporation business, in accordance with the Corporation’s expense
reimbursement policies and practices.


20.Restrictive Covenants. As a member of the Corporation’s executive leadership,
during Employee’s employment with the Corporation, Employee had access to and
in-depth knowledge of Confidential Information regarding the Corporation and its
affiliates, including about customers, strategy, product development, finances
and business plans.





--------------------------------------------------------------------------------







(a)Definitions: For the purposes of this Agreement, the following definitions
shall apply:


(i)“Competing Company” means the following companies: GKN Walterscheid, Comer
Industries, Bondioli & Pavesi, SPX FLOW, Snap-On, HyTorc, Weber- Hydraulik,
Hoerbiger, Team Industries, Intermoor and JDR Cable Systems. Notwithstanding the
foregoing, Employee shall not be in default of his obligations under this
Section 21 if one of the enumerated companies is acquired by a public company
subsequent to the time when Employee commences employment by such public company
or serving on the Board of Directors of such public company.


(ii)“Confidential Information” means information (to the extent it is not a
Trade Secret), whether oral, written, recorded, magnetically or electronically
or otherwise stored, and whether originated by the Employee or otherwise coming
into the possession or knowledge of the Employee, which is possessed by or
developed for the Corporation which relates to the Corporation’s existing or
potential business, which information is not reasonably ascertainable by the
Corporation’s competitors or by the general public through lawful means, and
which information the Corporation treats as confidential, including information
regarding the Corporation’s business affairs, plans, strategies, products,
designs, finances, computer programs, research, customers, purchasing,
marketing, and other information


(iii)“Key Employee” means any person who at the Separation Date is employed or
engaged by Corporation in a Corporate HR, Segment HR, finance, tax, IT or legal
function, and with whom Employee has had material contact in the course of
employment during the twelve (12) months immediately preceding the Separation
Date, and such person is in possession of Confidential Information and/or Trade
Secrets of the Corporation.
(iv)“Key Services” means services of the type performed by a Management
Employee, Key Employee or Supervised Employee for the Corporation during the
twelve (12) months preceding the Separation Date, but shall not include
clerical, menial, or manual labor.


(v)“Management Employee” means any person who at the Separation Date is employed
or engaged by Corporation, and with whom Employee has had material contact in
the course of employment during the twelve (12) months immediately preceding the
Separation Date, and such person is a manager, officer, director, or executive
of Corporation.


(vi)“Supervised Employee” means any person who at the Separation Date is
employed or engaged by Corporation, and with whom Employee has had material
contact in the course of employment during the twelve (12) months immediately
preceding the Separation Date, and such person was directly managed by or
reported to Employee during the last 12 months prior to the Separation Date.


(vii)“Third Party Confidential Information” means information received by the
Corporation from others that Corporation has an obligation to treat as
confidential.
(viii)“Trade Secret” means a Trade Secret as that term is defined under
Wisconsin law.


(ix)“Restricted Territory” means states, provinces or territories within the
United States or other countries in which the Corporation:


(1)
provided products or services; or



(2)
sold or solicited the sale of products or services.



Notwithstanding the above, the term “Restricted Territory” is limited to states,
provinces or territories within the United States or other countries in which
the Corporation sold or provided in excess of $100,000 worth of products or
services in the twelve-month period immediately preceding the end of Employee’s





--------------------------------------------------------------------------------





employment with Corporation.


(b)Limited Territorial Restriction - Executive and Management Activities. For
twelve (12) months following the Separation Date, and within the Restricted
Territory, Employee shall not perform services of the type Employee performed
for the Corporation during the twelve-month period immediately preceding the
Separation Date for a Competing Company (refer to Section 20(a)(i) for the list
of Competing Companies).


(c)
Non-solicitation of Employees.



(i)Non-solicitation of Management Employees. For twelve (12) months following
the Separation Date, Employee shall not, without the prior written consent of
Corporation, encourage, cause, or solicit, or assist others in encouraging,
causing, or soliciting, a Management Employee to terminate their employment with
Corporation to provide Key Services in competition with the Corporation unless
such Management Employee has already been terminated by the Corporation.


(ii)Non-solicitation of Key Employees. For twelve (12) months following the
Separation Date, Employee shall not, without the prior written consent of
Corporation, encourage, cause, or solicit, or assist others in encouraging,
causing, or soliciting, a Key Employee to terminate their employment with
Corporation unless such Key Employee has already been terminated by the
Corporation.


(iii)Non-solicitation of Supervised Employees. For twelve (12) months following
the Separation Date, Employee shall not, without the prior written consent of
Corporation, encourage, cause, or solicit, or assist others in encouraging,
causing, or soliciting, a Supervised Employee to terminate their employment with
Corporation to provide Key Services in competition with Corporation, unless such
Supervised Employee has already been terminated by the Corporation.


(d)Obligation Not to Disclose Trade Secrets. Prior to and after the Separation
Date, Employee shall not use or disclose the Corporation’s Trade Secrets so long
as they remain Trade Secrets. Nothing in this Agreement shall limit Employee’s
statutory and other duties not to use or disclose the Corporation’s Trade
Secrets, or the Corporation’s remedies in the event Employee uses or discloses
the Corporation’s Trade Secrets. Pursuant to 18 U.S.C. § 1833(b)(1): “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.” Any employee, contractor, or consultant who is found to have
wrongfully misappropriated trade secrets may be liable for, among other things,
exemplary damages and attorneys’ fees.


(e)Obligations Not to Disclose or Use Confidential Information. During the two
(2) year period commencing at the Separation Date, Employee will not use or
disclose any Confidential Information, whether such Confidential Information is
in Employee’s memory or it is set forth electronically, in writing or other
form. This prohibition does not prohibit Employee’s disclosure of information
after it ceases to meet the definition of “Confidential Information,” or
Employee’s use of general skills and know-how acquired during and prior to
employment by the Corporation, as long as such use does not involve the use or
disclosure of Confidential Information; nor does this prohibition restrict
Employee from providing prospective employers with an employment history or
description of Employee’s duties with the Corporation, so long as Employee does
not use or disclose Confidential Information. Notwithstanding the foregoing, if
Employee learns information in the course of employment with the Corporation
which is subject to a law governing confidentiality or non-disclosure, Employee
shall keep such information confidential at least for so long as required by
law. Nothing in this release shall be construed to prevent Employee from
communicating with any United States government agency regarding matters within
the agency’s jurisdiction.







--------------------------------------------------------------------------------





(f)Employee acknowledges and agrees that the restrictions contained in this
Section 20 with respect to time, geographical area, and scope of activity are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill and other legitimate business interests of the Corporation and that
Employee has had the opportunity to review the provisions of this Agreement with
his legal counsel. In particular, the Employee agrees and acknowledges that the
Corporation is currently engaging in business and actively marketing their
services and products throughout the Restricted Territory, the Corporation
expends significant time and effort developing and protecting the
confidentiality of its Confidential Information and trade secrets, which have
significant value, and that the Corporation would suffer irreparable harm if
Employee breached this Section 20. However, if, at the time of enforcement of
this Section 20, a court holds that the duration, geographical area or scope of
activity restrictions stated herein are unreasonable under circumstances then
existing or impose a greater restraint than is necessary to protect the goodwill
and other business interests of the Corporation, the Parties agree that the
maximum duration, scope or area reasonable under such circumstances will be
substituted for the stated duration, scope or area and that the court will be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law, in all cases giving effect to the
intent of the Parties that the restrictions contained herein be given effect to
the broadest extent possible. The existence of any claim or cause of action by
Employee against the Corporation, whether predicated on this Agreement or
otherwise, will not constitute a defense to the enforcement by the Corporation
of the provisions of this Section 20, which will be enforceable notwithstanding
the existence of any breach by the Corporation. Notwithstanding the foregoing,
Employee will not be prohibited from pursuing such claims or causes of action
against the Corporation. Employee consents to the Corporation notifying any
future employer of Employee of Employee’s obligations under this Section 20 of
this Agreement.


21.Return of Property. No later than 5:00p.m. on the Separation Date, Employee
shall provide to Andre Williams, Executive Vice President Human Resources, any
and all originals and copies in Employee’s possession, custody, or control of
any and all Corporation property, including but not limited to keys, key cards,
files and records, documents, electronically stored information or writings,
software, computer hardware, printers, wireless handled devices, phones,
identification cards, credit cards, and any material of any kind that contain
confidential information of the Corporation or its customers or clients
(“Company Property”). Employee shall not make, retain, or transfer to any third
party any copies of Company Property. Should Employee inadvertently retain and
later realize that Employee has retained any such Company Property, Employee
shall notify and return such Company Property to the Corporation within two (2)
calendar days of Employee’s discovery. Notwithstanding the foregoing, Employee
may retain his Corporation issued company issued computer, iPad, cell phone and
cell phone number provided Employee first delivers his cell, computer, iPad and
phone to the Corporation for the removal of all Corporation data. No later than
five (5) business days after the Separation Date, Employee will complete,
execute and deliver to the cell phone service provider such documents as may be
required to affect the transfer of the cell phone service, cell phone and cell
phone number to Employee.


22.No Admission. This Agreement is entered into for the sole purpose of
concluding all matters between Employee and the Corporation based upon defined
rights and obligations. Neither this Agreement nor its contents is an admission
of any liability by the Corporation, or any of the Released Parties. Any such
liability is expressly and vigorously denied.


23.No Other Compensation. Employee is not owed nor shall Employee accrue or be
entitled to receive any other wages, salary, benefits, bonuses, incentives,
fees, stock options, commissions or any other form of benefits, compensation or
remuneration of any kind from the Corporation and/or the Released Parties,
except as set forth in this Agreement. Notwithstanding the above, Employee shall
continue to be eligible for the Change in Control benefits under the Change in
Control Agreement for Theodore Wozniak dated July 31, 2017 (the “CIC Agreement”)
should the Corporation experience a Change in Control within six (6) months
after the Separation Date, provided any and all requirements under that CIC
Agreement are met, except all payments and other benefits paid by the
Corporation pursuant to this Agreement shall be offset against any payments and
benefits that may become due under the CIC Agreement. Any other change in
control agreements to which Employee may be a party with the Corporation are
hereby terminated.





--------------------------------------------------------------------------------







24.Confidentiality. Unless required or protected by law, pursuant to a lawfully
issued subpoena or otherwise disclosed by the Corporation, Employee may not and
will not disclose to nor discuss with any person other than Employee’s spouse,
accountant, or attorney(s), any person any information regarding the negotiation
of this Agreement. Employee shall advise Employee’s spouse, accountant, or
attorney(s) of Employee’s obligations under this Section at the time any
disclosure is made. Disclosure of the negotiation by Employee’s spouse,
accountant or attorney(s) shall be deemed to be disclosure by Employee for
purposes of this Section.


25.Non-Disparagement. Employee shall not publish or utter, whether in writing or
orally, any disparaging statements about the character, competence, integrity,
or business practices of the Corporation, its officers, directors, managers,
supervisors, employees, or agents. Nothing in this Agreement, however, shall
prevent Employee from providing truthful testimony as required by law or from
engaging in any activities protected by law. Nothing in this release shall be
construed to prevent Employee from communicating with any United States
government agency regarding matters that are within the agency’s jurisdiction.
Corporation agrees that no officer or director of Corporation will publish or
utter, whether in writing or orally, any disparaging statements about the
character, competence, integrity or business practices of Employee, unless
compelled to do so as part of the judicial process as part of any litigation
between the Parties related to this Agreement.


26.Litigation Cooperation. Upon reasonable notice by the Corporation and subject
to Employee’s reasonable availability taking into account other demands on
Employee’s time, including work-related obligations from subsequent employment,
Employee will reasonably cooperate with Corporation with respect to any
litigation or other matter related to Employee’s employment with Corporation and
will provide assistance during the Severance Period at reasonable times and
places and in reasonable amounts as agreed by both Parties, including but not
limited to, participation in meetings, depositions, conference calls, trial
testimony, and consultation with outside counsel. Corporation agrees that
Employee may generally provide services remotely from his home or work location.
Employee may not and will not discuss with anyone outside the Corporation, other
than his separate counsel, if any, any litigation or the subject matter thereof
or related thereto without prior consultation with and approval of the
Corporation. Nothing in this Agreement, however, shall prevent Employee from
providing truthful testimony as required by law or from engaging in any
activities protected by law. Corporation will pay for (a) separate counsel for
Employee if he reasonably requests separate representation and (b) pre-approved
(in writing) reasonable expenses, if any, in accordance with the Corporation’s
expense reimbursement policies and practices, including, without limitation, any
travel costs incurred by Employee traveling to and from his home or work
location in connection with services to be provided under this Section 26.


27.Post-Employment References. Employee will direct prospective employers
seeking information concerning Employee’s employment with the Corporation to
send their inquiries, in writing, to the attention of Andre Williams, Executive
Vice President Human Resources, N86 WI2500 Westbrook Crossing, Menomonee Falls,
WI 53051. The Corporation will respond only to written inquiries and, in
accordance with its policy, will limit its response to Employee’s dates of
employment and last position held.


28.Forum Selection. Any dispute between the Parties arising out of or related to
this Agreement shall be heard only by the Circuit Court of Waukesha County,
Wisconsin, or by the United States District Court for the Eastern District of
Wisconsin; and the Parties hereby consent to the Circuit Court of Waukesha
County, Wisconsin, or the United States District Court for the Eastern District
of Wisconsin, as the exclusive venues for resolving any such disputes.


29.Applicable Law. Except to the extent governed by federal law, this Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Wisconsin, without regard to its conflict of laws provisions.


30.Severability. The provisions of this Agreement are severable. If any
provision(s) of this Agreement are adjudged void, unenforceable or contrary to
law, the balance of the Agreement nonetheless will remain in full force and
effect.





--------------------------------------------------------------------------------







31.Complete Agreement. This Agreement and any agreement between the Corporation
and Employee restricting Employee’s post-employment activities constitute the
entire agreement between the Parties. Any and all prior or contemporaneous
agreements or understandings that are not embodied or incorporated by reference
into this Agreement are of no force or effect. Notwithstanding the foregoing or
anything contained to the contrary in this Agreement, and for reasons of
clarity, the following agreements remain in force in the manner and on the terms
described in this Agreement: the CIC Agreement, the terms of all retirement
plans (qualified and nonqualified), welfare benefit plans, the SERP, the DCP,
and equity plans and grant agreements thereunder pursuant to which Employee has
vested benefits that survive his termination of employment, and any plan,
policies or agreements pursuant to which Employee has indemnification rights.
Nothing in this Agreement shall prevent the Corporation from making amendments
or restatements of general applicability or as required by law to the listed
plans, policies or agreements, except that any provisions of such agreements
that require Employee’s consent to modifications shall remain in full force and
effect. Moreover, the terms of this Agreement may not be modified, except by
written agreement signed by both Parties.


32.Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original but all of which together shall constitute
one and the same instrument. The Parties further agree that facsimile or .pdf
signatures shall be treated as originals.


33.Acknowledgments. The Parties to this Agreement, and each of them, represent
that no promise, inducement, or agreement not herein expressed has been made
regarding the Agreement; that in executing this Agreement, they have had the
opportunity to consult with receive advice from an attorney; that they have
executed this Agreement freely and voluntarily, with full knowledge of all
material facts after independent investigation and without fraud, duress, or
undue influence of any kind or nature whatsoever, that they have read the
Agreement and fully understand each and every provision contained therein, and,
in the case of the Corporation, that it has the corporate authority to enter
into this Agreement, including any required approval by its Board of Directors
or any committee thereof.


34.Binding Agreement. This Agreement and each provision hereof shall be binding
upon and inure to the benefit of the Parties hereto and their respective heirs,
executors, successors, and assigns.


35.Section Headings. The section headings in the Agreement are solely for
convenience of reference and shall not in any way affect the interpretation of
this Agreement.


36.Medicare Secondary Payer Act. Employee warrants that he is aware of the
requirements of the Medicare Secondary Payer Act (“MSP”). Employee understands
that Medicare has an interest in recovering any benefits paid when it is used as
a source of secondary payment. Employee attests that the claims made and
released in this Agreement are not related to any illness or injury for which
Employee could apply or receive Medicare benefits. Employee further attests that
he has neither sought nor received, nor intends to seek or receive, any medical
evaluation or treatment related to his employment at the Corporation, his
separation from the Corporation, or any claims he has raised against the
Corporation for which he could seek Medicare benefits. Employee understands that
he is required by law to describe this information to the Corporation and its
attorneys in connection with this Agreement, and that failure to do so may
result in penalties being assessed against him. In the event that any of the
above information provided by him is false or in any way inaccurate, Employee
shall be solely liable for any and all penalties, claims, costs, services,
compensation, or the like, and Employee further agrees to release, hold
harmless, and indemnify the Corporation for any cost (including penalties)
resulting from any inaccuracies. Employee waives any claims for damages,
including a private cause of action provided under MSP, 42 U.S.C. §
1395y(b)(3)(A), should Medicare deny coverage for any reason, including the
failure to establish a set aside allocation to protect Medicare’s interest.







--------------------------------------------------------------------------------





37.Additional Acknowledgements by Employee. Employee further acknowledges that:
(a)Employee is receiving the Severance Payment and other benefits in exchange
for Employee’s execution of this Agreement, which Employee would not otherwise
be entitled to receive.
(b)Employee is hereby advised to consult with an attorney prior to signing this
Agreement.
(c)Employee has forty-five (45) days in which to consider whether to sign this
Agreement.
(d)After Employee signs this Agreement, Employee shall have seven (7) days in
which to revoke acceptance of this Agreement by delivering written notice to
Andre Williams, Executive Vice President Human Resources Actuant Corporation,
N86 W12500 Westbrook Crossing, Menomonee Falls, WI 53051.
(e)This Agreement will become an effective and enforceable Agreement upon
Employee signing and returning this Agreement to Andre Williams and not revoking
the Agreement. However, as a condition precedent to Employer providing the
payments/benefits described in Sections 4, 6, 8, 9 and 10, Employee must sign
and return to Andre Williams on or after the Separation Date, and not revoke
during the applicable rescission period, the Release attached as Appendix B
hereto (the “Release”), which covers the time period between Employee’s signing
of this Agreement and the Separation Date. Employee has forty-five (45) days
after the Separation Date in which to consider whether to sign the Release, and
Employee has seven (7) days after he signs in which to revoke acceptance of the
Release by following the procedure set forth in subsection (d) hereof.




IN WITNESS WHEREOF, the undersigned have executed this Agreement as an
acceptance of its terms.






/s/ Theodore Wozniak
DATE:
October 26, 2017
THEODORE WOZNIAK
 
 
 
ACTUANT CORPORATION
 
 
 
By:
/s/ Andre Williams
DATE:
October 26, 2017
 
ANDRE WILLIAMS, EVP
 






